Citation Nr: 0014487	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  94-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with fracture of the left tibia plateau and 
torn lateral meniscus, postoperative, currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the left fifth 
metatarsal with callosities of the second, third, and fourth 
metatarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
December 1971.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for residuals of a left knee injury with 
fracture of the left tibia plateau and torn lateral meniscus, 
postoperative, and granted a claim for service connection for 
fracture of the left fifth metatarsal secondary to the 
service-connected left knee disability.  The fracture of the 
left fifth metatarsal was assigned a noncompensable 
disability evaluation.  In a January 1992 rating decision the 
RO increased the disability evaluation for the veteran's 
fracture of the left fifth metatarsal to 10 percent and 
included callosities of the second, third, and fourth 
metatarsals in the disability rating.  

This case was remanded by the Board in March 1998 for further 
development.  In a June 1999 rating decision the RO assigned 
a separate 10 percent rating for degenerative arthritis of 
the left knee.  Since the claims have not been withdrawn, 
increased ratings above 10 percent for residuals of a 
fracture of the left fifth metatarsal with callosities of the 
second, third, and fourth metatarsals and above 10 percent 
for degenerative arthritis of the left knee remain at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

In light of the United States Court of Appeals for Veterans 
Claims (Court) decision in Fenderson v. West, 12 Vet. App. 
119 (1999), the Board has recharacterized Issues numbered 2 
and 3 as stated on the cover page of this decision.  


REMAND

The appellant contends, in substance, that his service-
connected left knee disorder and left fifth metatarsal 
disorder with callosities have increased in severity; 
therefore, he believes increased ratings are warranted for 
these disorders.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The record reveals that 
the veteran was recently awarded Social Security 
Administration (SSA) disability benefits and suggests that 
the award was based, at least in part, on his left lower 
extremity problems.  Complete records pertaining to the award 
of such benefits by the SSA have not been associated with the 
record certified for appellate review.  The Court held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the VA 
should attempt to obtain records from other federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  See also Murincsak v. Derwinski, 2 Vet. App. 
363, 370-372 (1992).  Thus, the RO must request complete 
copies of the SSA records utilized in awarding the appellant 
disability benefits.

In addition, the Board notes that a VA joints examination 
report prepared in or about September 1999 indicated that the 
veteran had recently received VA treatment for his left knee 
disability, which included left tibia surgery for hardware 
removal on May 21, 1999, at the James A. Haley VA Medical 
Center (MC) in Tampa, Florida.  Thus, these records appear to 
be pertinent to the veteran's claims on appeal.  The most 
recent VA treatment records contained in the claims folder, 
however, are dated in July 1998.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the Tampa, 
Florida, VAMC and request that they 
provide copies of all treatment records 
pertaining to the veteran and developed 
between July 1998 and the present, 
including records pertaining to his left 
tibia surgery for hardware removal on May 
21, 1999.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the SSA in 
connection with an award of disability 
benefits to the veteran.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for residuals of a left 
knee injury with fracture of the left 
tibia plateau and torn lateral meniscus, 
postoperative.  The RO should also 
readjudicate the claims for initial 
ratings in excess of 10 percent for 
degenerative arthritis of the left knee 
and for residuals of a fracture of the 
left fifth metatarsal with callosities 
with consideration of Fenderson, 12 Vet. 
App. at 119, as he has, in essence, 
appealed the issue of determination of 
the initial rating as regards those 
disorders.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required by him until he receives further notice.  
The purposes of this REMAND are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




